Citation Nr: 0528309	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969, to include service in the Republic of Vietnam.  His 
awards include the Combat Infantryman Badge.  The veteran 
died in May 2001.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the RO.  



FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in May 2001.  The immediate cause of death was likely an 
espophageal bleed due to ruptured esophageal varices due to 
cirrhosis or hepatitis C.  

2.  At the time of his death, the veteran had no adjudicated 
service-connected disability.  

3.  The veteran's esophageal varices, liver cirrhosis or 
adenocarcinoma of the liver were not demonstrated in service 
or for many years thereafter.  

4.  There is no competent evidence linking esophageal 
varices, liver cirrhosis or adenocarcinoma of the liver to 
any Agent Orange exposure or other event or incident of the 
veteran's military service.   

4.  A disability of service origin is not show to have caused 
or contributed significantly in producing or accelerating the 
veteran's demise.  



CONCLUSION OF LAW

1.  The veteran's disability manifested by esophageal 
varices, liver cirrhosis and adenocarcinoma of the liver were 
not due to disease or injury that was incurred in or 
aggravated by service; neither liver cirrhosis nor 
adenocarcinoma of the liver may be presumed to have been 
incurred in service; nor was any proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5105, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).  

2.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence that VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Under 38 C.F.R. § 3.159(b), 
the notification must include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

In this case, the RO provided the pre-adjudicatory VCAA 
notice by letter, dated in September 2001.  The notice 
included the type of evidence needed to substantiate the 
claim of service connection for the cause of death, namely: 
evidence of a relationship between the cause of death and an 
injury, disease or event in service, including evidence of a 
relationship between an in-service injury and the cause of 
death; or evidence showing that the disability causing death 
was incurred in or aggravated by service.  

The appellant was informed that VA would obtain service 
records, VA records and records from other Federal agencies, 
and that she could submit private medical records or 
authorization VA to obtain the records on her behalf.  

In the Statement of the Case, dated in July 2003, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in her possession that pertained to the 
claim.  

As for the timing of the § 3.159 notice that followed the 
initial adjudication, the timing did not prejudice the case 
because after the notice the appellant had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence.  

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).  

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
VCAA, that required a response to VCAA, as here, in less than 
the statutory one-year period.  

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under VCAA.  


Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 


Factual Background

The veteran served from June 1967 to April 1969, with service 
in the Republic of Vietnam.  

The official death certificate shows that the veteran died in 
May 2001.  The immediate cause of death was "illegible", 
due to ruptured esophageal varices, due to cirrhosis and 
adenocarcinoma of the liver.  An autopsy was performed.  

The certificate of death "worksheet" submitted with the 
claim for service connection shows that the veteran died in 
May 2001.  The immediate cause of death was esophageal bleed 
due to esophageal varices and due to hepatic failure.  The 
approximate interval between the onset of the esophageal 
bleed and death was noted to be 12 hours.  The approximate 
interval between the onset of the esophageal varices and 
hepatic failure, and death was noted to be years.  

An insurance company proof of death physician's statement 
indicates that the veteran's diseases or conditions were 
liver cirrhosis of years in duration, which resulted in 
death; hepatitis C of years in duration, which resulted in 
death; and esophageal varices of years in duration, which 
resulted in death.  

At the time of the veteran's death, he had no service-
connected disabilities.  

The service medical records are negative for complaints or 
treatment for ruptured esophageal varices, cirrhosis and 
adenocarcinoma of the liver.  The service medical records 
show no stomach, liver or intestinal trouble.  

A February 2001 VA substance abuse treatment program record 
indicates that the veteran had probable alcoholic hepatitis.  
He denied use of IV drugs.  He had a past history of THC use.  
The provisional diagnosis was that of alcoholic hepatitis, 
alcohol abuse and hypertension.  

A February 2001 VA gastroenterology note indicates that a CT 
scan revealed large liver, with no ductal dilatation, 
possible cirrhosis.  Alcoholic hepatitis was also noted.  It 
was noted that the veteran had significant liver disease.  

A March 2001 VA treatment note indicates that the veteran had 
probable alcoholic hepatitis.  Suggestions of varices were 
present, as well as a heterogenous, enlarged liver.  

A March 2001 VA gastroenterology note indicates that the 
likely diagnoses were those alcoholic hepatitis, possible 
underlying viral hepatitis, and possible toxic injury from 
paint exposure at work.  

A March 2001 VA treatment note indicates that the veteran had 
a past medical history of hepatitis C, and a history of drug 
use about 20 years ago.  The veteran reported taking morphine 
and subsequently developed dizziness and weakness.  

On examination, the veteran had an enlarged liver.  The 
assessment was that of history of weakness, rule out 
pneumonia; and new heart murmur.  

A March 2001 VA treatment record indicates that the veteran 
had alcoholic hepatitis and was positive for hepatitis C.  

The March 2001 VA hospital discharge summary indicates that 
the veteran was admitted for an obstructive jaundice type 
picture with on and off abdominal pain.  A CT scan showed 
renal calculi, and a somewhat heterogenous liver suggested 
possible cirrhosis.  There were ascites and a collapsed 
gallbladder.  There was a possibility of extensive 
hepatocellular carcinoma, but that was felt to be unlikely.  
The veteran refused any intervention including an 
esophagogastroduodenoscopy procedure and liver biopsy.  

The discharge assessment indicated that the veteran was to be 
sent home in stable, but fair condition, with his prognosis 
depending largely on his commitment to stopping alcohol.  

The April 2001 VA medical records indicate that the veteran 
presented with abdominal pain and vomiting blood.  His past 
medical history was noted to be hypertension, alcoholic 
hepatitis, alcohol abuse, and gastrointestinal (GI) bleed.  

The assessment was that of upper GI bleed possible caused by 
esophageal varices or peptic ulcer disease.  It was noted 
that the veteran had a GI bleed the previous month, but he 
refused an esophagogastroduodenoscopy procedure.  Ultrasound 
showed a diffusely abnormal liver in a pattern highly 
suggestive of cirrhosis.  

It was noted that there was a possibility of extensive 
hepatocellular carcinoma, but such a diagnosis was thought to 
be unlikely.  There were also renal calculi and a collapsed 
gallbladder.  Further assessment revealed cirrhosis, melena 
and ascites secondary to alcohol abuse.  

The April 16, 2001 VA progress notes indicate that the 
veteran was unresponsive to verbal stimuli and painful 
stimuli.  The veteran had a large and semi-distended abdomen 
and had severe edema on the lower extremities.  

A July 2004 VA medical opinion indicates that the veteran's 
medical records were reviewed.  The physician stated that, 
based on her review, it appeared that the veteran died of 
esophageal variceal hemorrhage, which was a complication of 
end stage liver disease.  She stated that, based on the 
medical record, etiologies of his liver disease included 
alcohol and hepatitis C.  She indicated that it was unclear 
how and when the veteran was infected with hepatitis C.  


Law and Regulations

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be presumed for some disorders, 
including cirrhosis of the liver and tumors, if it is shown 
to a compensable degree within 1 year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (as amended).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2005).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  


Analysis

According to the official death certificate, the primary 
cause of the veteran's death in May 2001 was "illegible" 
due to ruptured esophageal varices, due to cirrhosis and 
adenocarcinoma of the liver.  The "worksheet" death 
certificate stated that the veteran's death was due to an 
esophageal bleed, due to esophageal varices, due to hepatic 
failure.  Finally, a physician's statement proof of death 
indicates that the veteran's conditions at death were liver 
cirrhosis, hepatitis C and esophageal varices.  

The veteran was not service connected during his lifetime for 
esophageal varices, liver cirrhosis, adenocarcinoma of the 
liver, hepatic failure, or hepatitis C.  The evidence does 
not show that the veteran had esophageal varices, liver 
cirrhosis, adenocarcinoma of the liver, hepatic failure or 
hepatitis C while in service or within one year following 
discharge from service.  

The earliest evidence that the veteran had liver cirrhosis or 
adenocarcinoma of the liver was in 2001, more than 30 years 
after the veteran's separation from active duty.  

The Board notes that the veteran served in the Republic of 
Vietnam and received the Combat Infantryman Badge.  
Therefore, his death must also be considered under the Agent 
Orange provisions of the law.  

A contributory cause of the veteran's death, as shown on the 
official death certificate, was adenocarcinoma of the liver.  
However, there is no definitive diagnosis in the medical 
record to support such a contributory cause of death.  

The March 2001 VA medical records indicate that there was a 
possibility of extensive hepatocellular carcinoma, but it was 
felt that such a condition was in fact unlikely.  Again in 
April 2001, VA medical records noted that there was a 
possibility of extensive hepatocellular carcinoma, but such a 
diagnosis was thought to be unlikely.  

Furthermore, the July 2004 VA medical opinion indicates that 
the veteran died of esophageal variceal hemorrhage, which was 
a complication of end stage liver disease, with liver disease 
caused by alcohol and hepatitis C.  Adenocarcinoma of the 
liver was not an indicated cause of death.  

However, even if the veteran did have a diagnosis of 
adenocarcinoma of the liver, adenocarcinoma of the liver is 
not a disability recognized by the Secretary as warranting a 
presumption of service connection based on exposure to 
herbicide agents.  38 C.F.R. § 3.309(e).  

Thus, the Board finds that the claim for service connection 
for the cause of the veteran's death, as evaluated under the 
regulations governing presumptive service connection based on 
exposure to Agent Orange, must be denied.  

Finally, although the Board does not question the sincerity 
of the appellant's conviction that the veteran's death is 
related to or had its onset during service, the Board notes 
that, as a lay person, she is not competent to establish a 
medical diagnosis or show a medical etiology merely by her 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the appellant is not professionally qualified to 
offer a diagnosis or suggest a possible medical etiology as 
that is beyond the competence of a lay person, and in light 
of the assessment offered by the VA examiner in July 2004, 
there is no basis upon which to grant the appellant's claim; 
therefore, the appeal must be denied.  

In light of these circumstances, the Board must conclude that 
service connection for the cause of the veteran's death is 
not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


